Citation Nr: 1507883	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2, 1991 to August 2, 1991; January 2003 to January 2005; October 2007 to January 2008; January 2008 to March 2009; and from March 2009 to September 2009.

In September 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for tinnitus has been raised by the record in a September 2013 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  Legal Criteria

The Veteran contends that service connection is warranted for bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385 (2014), which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (dbs) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. 
§ 3.385(2014).  Certain chronic disabilities, such as hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

The record establishes a diagnosis of hearing loss for VA purposes on the June 2009 Compensation and Pension (C&P) Examination report.  The Veteran's audiological results noted that, at 4000 Hz, his puretone right ear threshold was 50 dbs and his left ear puretone threshold was 45 dbs.  During the examination, the Veteran reported military noise exposure.  Additionally, during his September 2013 hearing, the Veteran testified that during active service, he was exposed to helicopters, aircraft, rocket attacks, and was constantly around big generators and Humvees.  Service treatment records contain a June 2007 Physical Profile, for hearing, that noted that it was intended to be "protective in nature to prevent soldier from further injury" and that an annual hearing test was required.  The Veteran's DD 214 noted that he served in a designated "imminent danger pay area" and had service in Iraq.  As a result, the Board concedes acoustic trauma.  The Veteran is also considered competent to report difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board therefore finds that the first two elements of service connection, a current disability and in-service injury, are demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran satisfies the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Id.  In a June 2009 C&P Examination report, the examiner noted that for the Veteran's right ear, he had normal thresholds between 250-3000 HZ and moderate to severe sensorineural hearing loss between 4000-8000 Hz.  For the left ear, the Veteran had normal thresholds between 250-2000 Hz and moderate sensorineural hearing loss between 3000-8000 Hz.  The examiner noted that without a review of the Veteran's claims file, an opinion regarding the etiology of the Veteran's hearing loss could not be given without resorting to speculation.  

In an August 2009 C&P examination report, the VA examiner noted that there was no indication that any hearing loss was incurred during the Veteran's first active duty deployment.  He noted that the record was ambiguous regarding the Veteran's second deployment, due to the existence of two hearing tests in February 2001 that contradicted each other.  One indicated a mild to moderately severe high frequency loss in the right ear and a mild high frequency loss in the left ear.  The other indicated a severe high frequency loss in the right ear and normal thresholds in the left ear.  The VA examiner opined that the Veteran's hearing loss was not attributable to his first active duty period and that an opinion regarding the Veteran's second active duty period could not be made without resorting to speculation.  

In a September 2013 letter, Dr. J. P., Au.D., wrote that a comprehensive audiogram done in February 2013 showed "precipitous high frequency sensorineural hearing loss that was severe in the right ear and moderate in the left.  The private audiologist wrote that the Veteran provided hearing screenings done as part of his military hearing conservation program with the earliest test dated November 2004.  The physician opined that compared to the November 2004 examination, the Veteran's latest hearing levels demonstrated a significant threshold shift for the high frequencies, especially in the left ear.

Dr. J. P., wrote that "[i]n my professional opinion, the etiology of [the Veteran's] hearing loss and tinnitus is at least as likely as not (80% probability) due to the significant amount of noise he was exposed to during his military service.  Precipitous high frequency hearing loss and tinnitus are usually a direct result of hazardous noise exposure.  [The Veteran's] non military career is teaching.  He is unlikely to be exposed to significant noise events while performing duties as a school teacher."

The Board finds that both the June 2009 and August 2009 C&P Audio Examinations are inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In both examinations, the VA examiners could not provide a nexus opinion without resorting to speculation.  As such, the Board finds that both the June 2009 and August 2009 C&P Audio Examinations are of diminished probative value.  The most probative medical evidence of record is the September 2013 letter from the Veteran's private audiologist providing a positive nexus opinion.  As such, all the elements necessary for establishing service connection are met and affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral sensorineural hearing loss is warranted.  38 U.S.C.A. § 5107a (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


